- department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date il legend m y program dear we have considered your letter dated date as supplemented by your letters dated date and date in which you request a ruling under sec_4911 of the internal_revenue_code facts you m are organized as a non-profit corporation under state law are recognized as an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code and qualify for public charity status under sec_170 you were formed for the purpose of raising funds to support community based education screening and treatment programs and medical_research for the treatment and cure of y you are the central parent of subordinate organizations ‘the affiliates all of which are also exempt from tax under sec_501 pursuant to a group_exemption_letter your affiliates file a group return under sec_1_6033-2 of the income_tax regulations each affiliate is a separately incorporated non-profit corporation and must adopt their own separate articles and bylaws consistent with your mission pursuant to dollar_figure of your amended and restated bylaws the affiliates are required to adhere to your policies and procedures as contained in your affiliate policies the policies and every two years each affiliate must also enter into an affiliation agreement the agreement’ with you the agreement is a formal enforceable and legally binding contract between you and the affiliate the agreement sets forth the specific geographic area for which the affiliate may further your purposes as well as the programs activities fundraising grants and operations the affiliate will carry out in that regard you and your affiliates fulfill your charitable mission primarily through the work of more than big_number volunteers around the country and throughout the world you receive much of your financial support through certain annual events all public contributions in connection with these per the policies each affiliate is primarily responsible events are made initially to the affiliates for its own fund-raising efforts each affiliate is required to annually distribute to you at least percent of its net annual revenue received from all affiliate activities and events to fund the program whose grants are awarded at the national level in keeping with its exempt mission you and your affiliates also conduct direct and grass-roots lobbying to encourage legislation at the federal and state level that would further and or fund education and awareness into a cure for y you have elected to have your lobbying_activities measured under sec_501 and reported on your form_990 measured under sec_501 further each affiliate also has elected to have its lobbying_activities in the context of your ruling_request the phrase volunteer staff officers board and committee members of the affiliates refers to and is limited to any individual that fills a specific defined role eg president vice president director with respect to an affiliate who is not compensated for his or her services to the organization this would include any non- compensated officers or other staff member of the affiliate as well as board and committee members of the affiliate the phrase is not meant to include all the volunteers that donate their time to the affiliates during the year ruling requested you have requested the following ruling communications between m and the paid and volunteer staff officers board and committee members of the affiliates constitute communications with members of m for purposes of sec_4911 law sec_4911 imposes a tax on the excess_lobbying_expenditures of any organization with respect to which an election under sec_501 relating to lobbying_expenditures by public_charities is in effect for the taxable_year sec_4911 provides that the term lobbying_expenditures means expenditures_for the purpose of influencing_legislation as defined in subsection d sec_4911 provides that except as provided in paragraph the term influencing_legislation means- a any attempt to influence any legislation through an attempt to affect the opinions of the general_public or any segment thereof and b any attempt to influence any legislation through communication with any member or employee of a legislative body or with any government_official or employee who may participate in the formulation of the legislation sec_4911 provides that the term influencing_legislation with respect to an organization does not include communications between the organization and its bona_fide members with respect to legislation_or_proposed_legislation of direct interest to the organization and such members other than communications described in paragraph sec_4911 provides that a communication between an organization and any bona_fide member of such organization to directly encourage such member to communicate as provided in paragraph b shall be treated as a communication described in paragraph b sec_4911 provides that a communication between an organization and any bona_fide member of such organization to directly encourage such member to urge persons other than members to communicate as provided in either subparagraph a or subparagraph b of paragraph shall be treated as a communication described in paragraph a sec_7701 provides that the term person shall be construed to mean and include an individual a_trust estate partnership_association company or corporation sec_56 a of the miscellaneous excise_taxes for public_charities regulations provides that for purposes of sec_4911 expenditures_for certain communications between an organization and its members are treated more leniently that are communications to nonmembers sec_56_4911-5 provides that expenditures_for a communication that refers to and reflects the views on specific_legislation are not lobbying_expenditures if the communication satisfies the following requirements the communication is directed only to members of the organization the specific_legislation the communication refers to and reflects the views on is of direct interest to the organization and its members the communication does not directly encourage the member to engage in direct lobbying whether individually or through the organization and the communication does not directly encourage the member to engage in grass_roots_lobbying whether individually or through the organization sec_56 f provides that for purposes of the regulations under sec_4911 a member of an electing public charity includes a person who i pays dues or makes a contribution of more than a nominal amount or ii makes a contribution of more than a nominal amount of time analysis sec_4911 provides an exception to the definition of influencing_legislation for communications between an organization and its bona_fide members with respect to legislation of direct interest to the organization and such members under sec_56_4911-5 certain communications that would be treated as grass_roots_lobbying if they were directed to nonmembers are not treated as lobbying if they are directed solely to members sec_56_4911-5 provides that a member of an organization is a person who pays -dues or makes a contribution of more than a nominal amount or makes a contribution of more than a nominal amount of time sec_7701 provides that the term person is construed to mean and include an individual a_trust estate partnership_association company or corporation - your affiliates are primarily responsible for all fund-raising they pay at least percent of their net annual revenue to you in support of your national grant making activities affiliates support your mission through their activities and support your basic policies and purposes on a full time basis based on the affiliates’ substantial support of you in terms of both time and money the affiliates would be considered members of your organization within the meaning of sec_56 f in addition your furtheriiiore as a matter of common_law corporations act through their agents and employees you have clarified that the phrase volunteer staff officers board and committee members of the affiliates as used in your ruling_request refers and is limited to any individual that fills a specific defined role eg president vice president director with respect to an affiliate who is not compensated for his or her services to the organization including any non-compensated officers or other staff members of the affiliate as well as board and committee members of the affiliate the term does not include the thousands of volunteers who donate their time to the affiliates insofar as the paid and volunteer staff agents officers board and committee members of the affiliates are acting as agents or employees of the affiliates they will also be treated as members of your organization within the meaning of sec_56 f consequently communications between you and the paid and volunteer staff agents officers board and committee members of the affiliates to the extent that they are communications described in sec_56_4911-5 shall fall within the exception to the term influencing_legislation provided under sec_4911 conclusion aww accordingly in light of the above we rule as follows the affiliates as well as the paid and volunteer staff officers board and committee members of the affiliates shall be treated as bona_fide members of m for purposes of sec_4911 and sec_56_4911-5 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven b grodnitzky manager exempt_organizations technical group enclosure notice
